Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 08, 2020

The Court of Appeals hereby passes the following order:

A20D0233. PATRICIA WYNN v. MARK BUTLER, COMMISSIONER et al.

      Patricia Wynn filed a petition in the superior court seeking judicial review of
an administrative ruling of the Department of Labor Board of Review (the “Board”)
that found Wynn ineligible for the receipt of unemployment benefits. The superior
court affirmed the Board’s decision on November 5, 2019, and Wynn filed this
application for discretionary review on December 17, 2019. We, however, lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d); Hill v State, 204 Ga.
App. 582, 583 (420 SE2d 393) (1992). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Wynn filed her application 42 days after the trial court entered its
order.1




      1
        Wynn attempted to file her application earlier, but the Court was unable to
accept the filing since it did not include a proper certificate of service. See Court of
Appeals Rule 6 (f) (any document with an improper certificate of service “shall not
be accepted for filing”).
      Accordingly, the application is untimely, and it is hereby DISMISSED for lack
of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/08/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.